   Case 1:19-cv-02232-TJK Document 28 Filed 08/16/19 Page 1 of 13



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
Department of Justice, Antitrust Division
450 5th Street, N.W.
Washington, D.C. 20530

STATE OF KANSAS,
120 S.W. 10th Avenue, 2nd Floor
Topeka, Kansas 66612-1597

STATE OF NEBRASKA,
                                                Case No. 1:19-cv-02232-TJK
2115 State Capitol
Lincoln, Nebraska 68509
                                                Filed: August 15, 2019
STATE OF OHIO,
150 East Gay Street, 22nd Floor
Columbus, Ohio 43215

STATE OF OKLAHOMA,
313 N.E. 21st Street
Oklahoma City, Oklahoma 73105-4894

STATE OF SOUTH DAKOTA,
1302 E. Highway 14, Suite 1
Pierre, South Dakota 57501-8501

and

STATE OF LOUISIANA,
1885 North Third Street
Baton Rouge, LA 70802

                      Plaintiffs,

              v.

DEUTSCHE TELEKOM AG,
Friedrich-Ebert-Allee 140
Bonn, Germany 53113

T-MOBILE US, INC.,
12920 SE 38th Street
Bellevue, Washington 98006
                                            1
         Case 1:19-cv-02232-TJK Document 28 Filed 08/16/19 Page 2 of 13




      SOFTBANK GROUP CORP.,
      1-9-1 Higashi-shimbashi, Minato-ku,
      Tokyo, Japan 105-7303

      and

      SPRINT CORPORATION,
      6200 Sprint Parkway, Overland Park,
      Kansas 66251-4300


                             Defendants.


                                   AMENDED COMPLAINT

       The United States of America and the States of Kansas, Nebraska, Ohio, Oklahoma,

South Dakota, and Louisiana (“Plaintiff States”) bring this civil antitrust action to prevent the

merger of T-Mobile and Sprint, two of the four national facilities-based mobile wireless carriers

in the United States. The United States and Plaintiff States allege as follows:

                                I. NATURE OF THE ACTION

       1.      Mobile wireless service is an integral part of modern American life. The average

American household spends over $1,000 a year on mobile wireless service, not including the

additional costs of wireless devices, applications, media content, and accessories. Many

Americans now rely on mobile wireless service to communicate, pay bills, apply for jobs, do

schoolwork, get directions, shop, read the news, and otherwise stay informed and connected

from nearly any location in the country.

       2.      Competition has kept mobile wireless service prices down and served as a catalyst

for innovation. Preserving this competition is critical to ensuring that consumers will continue to




                                                 2
         Case 1:19-cv-02232-TJK Document 28 Filed 08/16/19 Page 3 of 13



have reasonable and affordable access to an essential service that, for many, serves as a gateway

to the modern economy.

       3.      By combining two of the only four national mobile facilities-based wireless

carriers, without appropriate remedies, the merger of T-Mobile and Sprint would extinguish

substantial competition.

       4.      As the nation’s third and fourth largest mobile wireless carriers, T-Mobile and

Sprint have positioned themselves as challengers to Verizon and AT&T, their larger and more

expensive rivals, targeting retail customers who particularly value affordability. Some of these

customers purchase mobile wireless service on a postpaid basis and are billed monthly after

receiving service. Others, including those who may lack ready access to credit, purchase prepaid

mobile wireless service and pay for service in advance of using it.

       5.      The merger would eliminate Sprint as an independent competitor, reducing the

number of national facilities-based mobile wireless carriers from four to three. The merger

would cause the merged T-Mobile and Sprint (“New T-Mobile”) to compete less aggressively.

Additionally, the merger likely would make it easier for the three remaining national facilities-

based mobile wireless carriers to coordinate their pricing, promotions, and service offerings. The

result would be increased prices and less attractive service offerings for American consumers,

who collectively would pay billions of dollars more each year for mobile wireless service.

       6.      Because the merger of T-Mobile and Sprint likely would substantially lessen

competition for retail mobile wireless service, the Court should permanently enjoin the proposed

transaction.

                   II. THE PARTIES AND THE PROPOSED MERGER

       7.      Deutsche Telekom AG (“Deutsche Telekom”) is a German corporation

                                                 3
         Case 1:19-cv-02232-TJK Document 28 Filed 08/16/19 Page 4 of 13



headquartered in Bonn, Germany, and is the controlling shareholder of T-Mobile US, Inc. (“T-

Mobile”), with 63% of T-Mobile’s shares. Deutsche Telekom is the largest telecommunications

operator in Europe, with net revenues of €75.7 billion (approximately $85 billion) in 2018.

       8.      T-Mobile is a Delaware corporation headquartered in Bellevue, Washington, and

is the third largest mobile wireless carrier in the United States. In 2018, T-Mobile had nearly 80

million wireless subscribers, and approximately $43.3 billion in total revenues. T-Mobile sells

postpaid mobile wireless service under its T-Mobile brand, and prepaid mobile wireless service

primarily under its Metro by T-Mobile brand. T-Mobile also sells mobile wireless service

indirectly through mobile virtual network operators (“MVNOs”), such as TracFone and Google

Fi, that lack wireless networks of their own. These MVNOs obtain network access from T-

Mobile and resell mobile wireless service to consumers.

       9.      SoftBank Group Corp. (“SoftBank”), a Japanese corporation and the controlling

shareholder of Sprint, owns 85% of Sprint’s shares. SoftBank’s operating income during its

2018 fiscal year was ¥2.3539 trillion (approximately $21.25 billion).

       10.     Sprint Corporation (“Sprint”) is a Delaware corporation headquartered in

Overland Park, Kansas. It is the fourth largest mobile wireless carrier in the United States. At

the end of its 2018 fiscal year, Sprint had over 54 million wireless subscribers, and its fiscal year

2018 operating revenues were approximately $32.6 billion. Sprint sells postpaid mobile wireless

service under its Sprint brand, and prepaid mobile wireless service primarily under its Boost

Mobile and Virgin Mobile brands. Sprint also sells mobile wireless service indirectly through

MVNOs, which resell the service to consumers.




                                                  4
         Case 1:19-cv-02232-TJK Document 28 Filed 08/16/19 Page 5 of 13



       11.     On April 29, 2018, T-Mobile and Sprint agreed to combine their respective

businesses in an all-stock transaction, pursuant to a Business Combination Agreement. The

merged firm would be owned 42% by Deutsche Telekom and 27% by SoftBank.

                III. INDUSTRY OVERVIEW AND RELEVANT MARKETS

       A.      Industry Overview

       12.     Mobile wireless service includes voice, text messaging, and data service used to

access the internet from a mobile device. Consumers access these services through a variety of

devices, including phones, tablets, and smart watches. Mobile wireless carriers compete for

retail customers by offering a variety of service plans and devices at a variety of prices.

       13.     Mobile wireless carriers deliver service over certain frequencies of spectrum. To

build a national wireless network and become a facilities-based wireless carrier, a firm must

acquire licenses to a sufficient amount of spectrum across a sufficiently wide geographic

footprint. The firm also must deploy network infrastructure—including cell sites, radio

transmitters and receivers, and equipment to transmit (or “backhaul”) signals to a core network—

to transmit and receive signals over its licensed spectrum. The firm also must invest in building

a distribution network and marketing its services to retail customers. Facilities-based mobile

wireless carriers like T-Mobile and Sprint promote their prices, plan features, device offerings,

customer service, and network quality as they compete for retail customers. MVNOs typically

do not operate their own mobile wireless networks. Instead, these providers buy capacity

wholesale from facilities-based providers like T-Mobile and Sprint and then resell mobile

wireless service to consumers under their own brand name.

       B.      Retail Mobile Wireless Service Is a Relevant Product Market



                                                  5
         Case 1:19-cv-02232-TJK Document 28 Filed 08/16/19 Page 6 of 13



       14.     Retail mobile wireless customers include consumers and small and medium

businesses who use mobile wireless service for voice communications, text messaging, and

internet access. These customers purchase mobile wireless service at retail stores or online, and

choose from pricing and service plans made available to the general public. Retail customers are

distinct from large business and government customers, who purchase mobile wireless service

through a bid process and receive different pricing than that available to the general public. A

hypothetical monopolist of retail mobile wireless service profitably could raise prices by at least

a small but significant, non-transitory amount. Accordingly, retail mobile wireless service is a

relevant product market under Section 7 of the Clayton Act, 15 U.S.C. § 18.

       C.      The United States Is a Relevant Geographic Market

       15.     Mobile wireless carriers generally price, advertise, and market their services on a

nationwide basis. Consumers who seek mobile wireless service in the United States cannot turn

to carriers who do not provide service in the United States. A hypothetical monopolist of retail

mobile wireless service in the United States profitably could raise prices by at least a small but

significant, non-transitory amount. Thus, the United States is a relevant geographic market

under Section 7 of the Clayton Act, 15 U.S.C. § 18.

                           IV.     ANTICOMPETITIVE EFFECTS

       16.     The proposed merger would substantially lessen competition and harm consumers

in the relevant market. Post-merger, the combined share of T-Mobile and Sprint would account

for roughly one-third of the national retail mobile wireless service market, leaving only two other

national wireless carriers of roughly equal size (AT&T and Verizon).

       17.     American consumers, including those who are customers of Verizon and AT&T,

have benefitted from the competition T-Mobile and Sprint have brought to the mobile wireless

                                                 6
         Case 1:19-cv-02232-TJK Document 28 Filed 08/16/19 Page 7 of 13



industry. For instance, it was not until after T-Mobile and Sprint introduced unlimited data plans

to retail customers in 2016 that Verizon and AT&T followed with their own standalone

unlimited data offerings to retail customers in 2017.

       18.     T-Mobile and Sprint have been particularly intense competitors for the roughly

30% of retail subscribers who purchase prepaid mobile wireless service. These customers tend

to be even more value conscious, on average, than postpaid subscribers.

       19.     The head-to-head competition between T-Mobile’s Metro brand and Sprint’s

Boost Mobile brand has exerted significant downward pressure on prices. When Boost

introduced a family plan of four lines for $100 in February 2017, Metro countered with an

aggressive promotion that a Sprint executive described this way: “We gave them a jab and they

punched back with a left hook.” In the fall of 2017, when Metro responded to a Boost four lines

for $100 promotion with a three lines for $90 promotion of its own, Boost executives countered

with a “Metro attack plan.” Boost’s “Combat Metro” strategy upped the ante further by offering

five lines for $100. Observing in March 2018 that Sprint postpaid and prepaid plans were priced

50% lower than the competition, the senior leadership at T-Mobile’s Metro reduced prices to $40

per month and then to $30 per month for entry level plans.

       20.     The competition between T-Mobile and Sprint also has led to improvements in

the quality of devices and the plan features available to prepaid subscribers. As one Sprint senior

executive observed in 2015, “The prepaid space is experiencing a severe price war. We now

have two competitors (Cricket and Metro) spending at postpaid-like advertising levels with

strong, best in class nation-wide networks. We need to find ways to differentiate our service

beyond device and rate plan price.” To “one up Metro” in May 2017, for example, Boost offered

unlimited calling to Mexico and unlimited voice roaming to customers traveling in Mexico. That

                                                 7
         Case 1:19-cv-02232-TJK Document 28 Filed 08/16/19 Page 8 of 13



same year, Boost introduced its “BoostUp!” program, which allowed prepaid customers with a

solid payment history to purchase a phone for $1 down and pay for it over 18 months with no

interest. And in February 2018, Boost offered an iPhone 6 for $49 to customers who switched to

Boost and kept their phone number.

       21.     If the merger were allowed to proceed, this competition would be lost. After the

elimination of Sprint, the industry’s low-price leader, New T-Mobile would have the incentive

and the ability to raise prices. In a post-merger world, the other remaining national facilities-

based mobile wireless carriers, Verizon and AT&T, also would have the incentive and the ability

to raise prices. Additionally, the merger would leave the market vulnerable to increased

coordination among these three competitors. Increased coordination harms consumers through a

combination of higher prices, reduced quality, reduced innovation, and fewer choices.

       22.     Competition between Sprint and T-Mobile to sell mobile wireless service

wholesale to MVNOs has benefited consumers by furthering innovation, including the

introduction of MVNOs with some facilities-based infrastructure. The merger’s elimination of

this competition likely would reduce future innovation.

                   V.      ABSENCE OF COUNTERVAILING FACTORS

       23.     Given the high barriers to entry in the retail mobile wireless service market, entry

or expansion of other firms is unlikely to occur in a timely manner or on a scale sufficient to

replace the competitive influence now exerted on the market by Sprint.

       24.     Any efficiencies generated by this merger are unlikely to be sufficient to offset

the likely anticompetitive effects on American consumers in the retail mobile wireless service

market, particularly in the short term, unless additional relief is granted.



                                                  8
          Case 1:19-cv-02232-TJK Document 28 Filed 08/16/19 Page 9 of 13



                                VI. JURISDICTION AND VENUE

        25.      The United States brings this action, and the Court has subject matter jurisdiction

over this action, under Section 15 of the Clayton Act, 15 U.S.C. § 25, to prevent and restrain

Defendants Deutsche Telekom, Softbank, T-Mobile, and Sprint (“Defendants”) from violating

Section 7 of the Clayton Act, as amended, 15 U.S.C. § 18.

        26.      The Plaintiff States bring this action under Section 16 of the Clayton Act, 15

U.S.C. § 26, to prevent and restrain the Defendants from violating Section 7 of the Clayton Act,

15 U.S.C. § 18. The Plaintiff States, by and through their respective Attorneys General, bring

this action as parens patriae on behalf of and to protect the health and welfare of their citizens

and the general economy of each of their states.

        27.      T-Mobile and Sprint are engaged in, and their activities substantially affect,

interstate commerce. T-Mobile and Sprint sell mobile wireless service throughout the United

States. As parties to the Business Combination Agreement, which will have effects throughout

the United States, Deutsche Telekom and Softbank have submitted to the jurisdiction of the

United States. All four of the Defendants have consented to venue and personal jurisdiction in

this District.

        28.      Venue is proper under Section 12 of the Clayton Act, 15 U.S.C. § 22, and 28

U.S.C. § 1391(b) and (c)(2), for Defendants T-Mobile and Sprint, and venue is proper for

Defendants Deutsche Telekom, a German corporation, and SoftBank, a Japanese corporation,

under 28 U.S.C. § 1391(c)(3).




                                                   9
        Case 1:19-cv-02232-TJK Document 28 Filed 08/16/19 Page 10 of 13



                                 VII. VIOLATION ALLEGED

       29.     The merger of T-Mobile and Sprint likely would lessen competition substantially

in interstate trade and commerce in the relevant geographic market for retail mobile wireless

service, in violation of Section 7 of the Clayton Act, 15 U.S.C. § 18.

       30.     Unless enjoined, the transaction likely would have the following effects in the

national retail mobile wireless market described above:

               a.      competition would be lessened substantially; and

               b.      prices likely would be higher, quality of service likely would be lower,

                       innovation likely would be lessened, and consumer choice likely would be

                       more restricted than in the absence of the merger.

                                VIII. REQUEST FOR RELIEF

       31.     Plaintiffs request that this Court do the following:

               a.      adjudge the combination of T-Mobile and Sprint’s mobile wireless

                       businesses to violate Section 7 of the Clayton Act, 15 U.S.C. § 18;

               b.      permanently enjoin T-Mobile and Sprint from carrying out the Business

                       Combination Agreement dated April 29, 2018, or from entering into or

                       carrying out any agreement, understanding, or plan, the effect of which

                       would be to bring the mobile wireless businesses of T-Mobile and Sprint

                       under common ownership or control;

               c.      award Plaintiffs costs of this action; and

               d.      award Plaintiffs other relief as the Court may deem just and proper.



Dated this 15th day of August, 2019

                                                 10
        Case 1:19-cv-02232-TJK Document 28 Filed 08/16/19 Page 11 of 13



Respectfully submitted,

FOR PLAINTIFF UNITED STATES OF AMERICA:

       /s/                                               /s/
_______________________                          ________________________________
Makan Delrahim                                   Frederick S. Young (D.C. Bar #421285)
Assistant Attorney General for Antitrust         Patricia C. Corcoran (D.C. Bar #461905)
                                                 Matthew R. Jones
        /s/
______________________                           Attorneys for the United States
Bernard A. Nigro, Jr. (D.C. Bar #412357)         U.S. Department of Justice
Deputy Assistant Attorney General                Antitrust Division
        /s/                                      450 Fifth Street NW, Suite 7000
_____________________                            Washington, DC 20530
Patricia A. Brink                                Telephone: (202) 514-5621
Director of Civil Enforcement                    Facsimile: (202) 514-6381
                                                 Email: Frederick.Young@usdoj.gov
       /s/
______________________
David J. Shaw (D.C. Bar #996525)
Counsel to the Assistant Attorney General

      /s/
______________________
Andrew J. Robinson (D.C. Bar #1003748)
Counsel to the Assistant Attorney General

      /s/
______________________
Lawrence A. Reicher
Counsel to the Assistant Attorney General

       /s/
______________________
Scott Scheele (D.C. Bar #429061)
Chief, Telecommunications & Broadband Section

       /s/
______________________
Jared A. Hughes
Assistant Chief, Telecommunications & Broadband Section




                                            11
        Case 1:19-cv-02232-TJK Document 28 Filed 08/16/19 Page 12 of 13



FOR PLAINTIFF STATE OF KANSAS:

        /s/
____________________
Derek Schmidt
Attorney General
State of Kansas
120 S.W. 10th Avenue, 2nd Floor
Topeka, Kansas 66612-1597
(785) 296-2215


FOR PLAINTIFF STATE OF NEBRASKA:

        /s/
______________________
Douglas J. Peterson
Attorney General
State of Nebraska
2115 State Capitol
Lincoln, Nebraska 68509
(402) 471-3811


FOR PLAINTIFF STATE OF OHIO:

        /s/
______________________
Dave Yost (0056290)
Attorney General
State of Ohio
150 E. Gay St., 22nd Floor
Columbus, Ohio 43215
(614) 466-4328


FOR PLAINTIFF STATE OF OKLAHOMA:

       /s/
______________________
Mike Hunter
Attorney General of Oklahoma
313 N.E. 21st Street
Oklahoma City, Oklahoma 73105-4894
(405) 521-3921

                                      12
Case 1:19-cv-02232-TJK Document 28 Filed 08/16/19 Page 13 of 13
